Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 13, the axis label “Wavelenght” should read “Wavelength”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 3 line 6 “can described” should read “can be described”.
On page 3 line 17 “system don’t” should read “system doesn’t”. 
Appropriate correction is required.
Claim Objections
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation "the endosperm".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koehler et al. (US 8253054) in view of McDonald, JR. et al. (US 2004/0141641).
Regarding claim 1, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels (Col. 2 lines 48-49), wherein each corn kernel extends along a longitudinal axis between a tip with which said corn kernel was attached to a cob, and a top opposite the tip (Col. 8 lines 53-57), each of the corn kernels presenting an outer surface including an embryo area in the vicinity of an embryo of the kernel (Col. 5 lines 4-6), and a pericarp, the pericarp having a pericarp top area at the vicinity of the top (Col. 4 lines 65-66), the method comprising the steps of: laying the corn kernel on a support surface (Fig. 2 #136), the corn kernel having a resting surface in contact with the support surface (Fig. 2 #172), and an upper surface opposite the resting surface (Fig. 2 #170), acquiring at least one image of the corn kernel with an imaging system (Col. 2 lines 55-56), determining an orientation of the corn kernel with respect to the support surface (Col. 5 lines 4-12); and sorting the corn kernel as a function of an orientation of the corn kernel (Col. 5 lines 22-28).
Koehler et al. lacks teaching a method for sorting corn kernels comprising the step of acquiring at least one orientation image of the corn kernel with an orientation imaging system, the orientation imaging system having a modality adapted to enable structural features of the corn kernel to be measured; determining an orientation of the corn kernel with respect to the support surface based on the structural features of the corn kernel measured on the orientation image.
McDonald, JR. et al. (US 2004/0141641) teaches a method for sorting corn kernels comprising the step of acquiring at least one orientation image (Paragraph 0041 lines 1-5) of the corn kernel with an orientation imaging system (Fig. 1 #120), the orientation imaging system having a modality adapted to enable structural features of the corn kernel to be measured (Paragraph 0047-Paragraph 0049, Paragraph 0052, Paragraph 0056); determining an orientation of the corn kernel with respect to the support surface based on the structural features of the corn kernel measured on the orientation image (Paragraph 0049 lines 1-6); sorting the corn kernel as a function of an orientation of the corn kernel (Paragraph 0046 lines 3-8). McDonald, JR. et al. explains that it is beneficial to extract a variety of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include a method step of acquiring at least one orientation image of the corn kernel with an orientation imaging system and determining an orientation of the corn kernel with respect to the support surface based on measured structural surfaces as taught by McDonald, JR. et al. in order to provide a more precise separation of the corn kernels based on multiple structural features. 
Regarding claim 2, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein an imaging system (Col. 2 lines 55-57) is configured to acquire a three-dimension image of the corn kernel (Col. 3 lines 53-58), and wherein during the step of acquiring at least one image of the corn kernel, at least one three-dimension image of the corn kernel is acquired (Col. 3 lines 53-58).
Koehler et al. lacks teaching this imaging system being an orientation imaging system configured to acquire at least one three-dimensional orientation image. 
McDonald, JR. et al. (US 2004/0141641) teaches a method for sorting corn kernels wherein the orientation imaging system is configured to acquire a three-dimension orientation image of the corn kernel (Paragraph 0045 lines 15-18), and wherein during the step of acquiring at least one orientation image of the corn kernel, at least one three-dimension orientation image of the corn kernel is acquired (Paragraph 0045 lines 13-15). McDonald, JR. et al. explains that an imager is used which is able to recognize distinguishing orientation measurements (Paragraph 0044 line 1-Paragraph 0045 line 18), and which is not limited to one dimension (Paragraph 0057 lines 3-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include an orientation imaging system configured to 
Regarding claim 3, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein the imaging system comprises at least one laser device arranged to lighten the corn kernel with a laser line (Col. 3 lines 38-42), and a plurality of imaging devices configured to acquire respective two-dimension images of the corn kernel along different viewing directions (Col. 3 lines 49-50), and wherein during the step of acquiring at least one image of the corn kernel, the corn kernel is lightened (Col. 3 line 38, light #142) with the laser line and two-dimension images of the corn kernel along different viewing directions are acquired (Col. 3 lines 50-60).
Koehler et al. lacks teaching this imaging system being an orientation imaging system configured to acquire two-dimensional orientation images of the corn kernel. 
McDonald, JR. et al. (US 2004/0141641) teaches a method for sorting corn kernels wherein the orientation imaging system comprises at least one device arranged to lighten the corn kernel (Paragraph 0039 lines 4-6, 23-28), and a plurality of orientation imaging devices configured to acquire respective two-dimension orientation images of the corn kernel along different viewing directions (Paragraph 0045 lines 9-13), and wherein during the step of acquiring at least one orientation image of the corn kernel, the corn kernel is lightened (Paragraph 0039 lines 23-28) and two-dimension orientation images of the corn kernel along different viewing directions are acquired (Paragraph 0045 lines 10-15). McDonald, JR. et al. explains how it is beneficial to classify seeds based on multiple structural properties (see above) and further to provide light of various colors to enhance contrast when acquiring orientation images, which results in a higher degree of separation (Paragraph 0039 lines 5-10, 22-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include an orientation imaging system wherein two 
Regarding claim 4, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein during the step of determining an orientation of the corn kernel, it is determined whether the resting surface of the corn kernel includes the embryo area (Col. 5 lines 4-5), and wherein during the step of sorting the corn kernel, if the resting surface of the corn kernel includes the embryo area, the corn kernel is sorted as being in a back position with a back surface opposite the embryo area up (Col. 5 lines 18-21), and if the resting surface of the corn kernel includes the back surface of the corn kernel, the corn kernel is sorted as being in an embryo position with the embryo area up (Col. 5 lines 14-16).
Regarding claim 5, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein during the step of determining an orientation of the corn kernel, before determining whether the resting surface of the corn kernel includes the embryo area, it is determined whether the resting surface of the corn kernel is substantially parallel to the longitudinal axis (Fig. 2 #172), if the resting surface of the corn kernel is substantially parallel to the longitudinal axis, the corn kernel is sorted as being in a position lying flat (Col. 8 lines 55-57) and it is determined whether the resting surface of the corn kernel includes the embryo area (Col. 5 lines 14-21), if the resting surface of the corn kernel is not substantially parallel to the longitudinal axis, the corn kernel is sorted as being in a position non lying flat  (Col. 8 lines 57-65). 
Koehler et al. lacks teaching a method for sorting corn kernels wherein if the corn kernel is determined to be in a position not lying flat, it is determined whether the resting surface includes the pericarp top area, if the resting surface includes the pericarp top area, the corn kernel is sorted as being in a tip position with the tip up, if the resting surface does not include the pericarp top area, an inclination of the longitudinal axis of the corn kernel with respect to the support surface is measured, if 
McDonald, JR. et al. (US 2004/0141641) teaches a method for sorting corn kernels wherein if a corn kernel is determined to be in a position not lying flat, it is determined whether the resting surface includes the pericarp top area (Paragraph 0073 lines 14-17), if the resting surface includes the pericarp top area, the corn kernel is sorted as being in a tip position with the tip up (Paragraph 0073 lines 4-10), if the resting surface does not include the pericarp top area, an inclination of the longitudinal axis of the corn kernel with respect to the support surface is measured (Paragraph 0074 lines 1-5). McDonald, JR. et al. explains that it is important to distinguish between seeds that may be touching or overlapping in order to effectively classify each individual seed (Paragraph 0072 lines 3-6, Paragraph 0073 lines 1-10).
McDonald, JR. et al. does not specify that if an inclination is less than 50 degrees, the corn kernel is sorted as being in an inclined centered embryo position. However, McDonald, JR. et al. does state that the measurements are analyzed to facilitate distinguishing seed classifications, making initial determinations of seed classifications, etc. (Paragraph 0075 lines 1-7). The device as taught by McDonald, JR. et al. provides the flexibility for an operator to determine the measurements qualifying a seed for certain classifications and thus, this angle would be a considered a design choice. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the step of determining the resting surface and measuring the angular position of the corn kernel as taught by McDonald, JR. et al. in order to correctly classify each of the individual kernels regardless of their position. It would have been obvious to have classify kernels based on an incline with respect to the resting surface in order to meet design parameters which consider the shape of corn kernels. 
Regarding claim 6, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein the step of identification of the kernel orientation (Col. 8 lines 51-59) is 
Regarding claim 7, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein after the step of sorting the corn kernel as a function of the orientation (Col. 8 lines 51-59), the method further comprises the steps of: acquiring at least one image of the corn kernel with a coloration imaging system (Col. 4 lines 48-54), the coloration imaging system having a modality adapted to enable coloration to be distinguished on the image (Col. 5 lines 22-28), determining the coloration intensity of at least one of the embryo area and the non-embryo area on the acquired image (Col. 4 lines 48-54), and sorting the corn kernel as a function of the coloration (Col. 5 lines 30-37).
Regarding claim 8, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels for sorting corn kernels according to ploidy level of the respective embryos (Col. 4 lines 57-60), the corn kernels having a marker causing: the embryo area having a dark coloration and the pericarp top area having a dark coloration for "diploid corn kernels" (Col. 4 lines 51-54), the embryo area having a bright coloration and the pericarp top area having a dark coloration for "haploid corn kernels" (Col. 4 lines 51-54), and the pericarp top area having a bright coloration for "yellow kernel", wherein the step of determining the coloration intensity comprises determining the coloration between bright coloration and dark coloration of at least one of the embryo area and the pericarp top area on the acquired coloration image (Col. 4 lines 54-64).
Regarding claim 9, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein the coloration imaging system includes a plurality of coloration imaging devices (Col. 3 lines 56-58) configured to acquire respective coloration images of the corn kernel along different acquiring directions (Col. 3 lines 38-39, 53-58, 61-62), and wherein during the step of acquiring at least one coloration image of the corn kernel, at least one of the coloration imaging devices is selected in accordance with the orientation of the corn kernel (Col. 5 lines 13-21).
Regarding claim 10, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein the plurality of coloration imaging devices comprises at least one top coloration imaging device arranged to face the support surface (Fig. 2 #130), and at least one bottom coloration imaging device arranged below the support surface (Fig. 2 #150), and wherein during the step of acquiring at least one coloration image of the corn kernel, said at least one coloration image is chosen between a coloration image of the upper surface of the corn kernel acquired by the top coloration imaging device and a coloration image of the resting surface of the corn kernel acquired by the bottom coloration imaging device (Col. 5 lines 4-21).
Regarding claim 11, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein each of the corn kernels is conveyed on the support surface along a path in a conveying direction (Fig. 2 #138) and dropped at an end of the path (Col. 8 lines 42-50), and wherein the top and bottom coloration imaging devices are arranged respectively upstream and downstream with respect to the conveying direction (Fig. 2 #130, 150, 160), the bottom coloration imaging device being arranged to acquire said at least one coloration image as the corn kernel is dropped (Col. 2 lines 60-64).
Regarding claim 12, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein during the step of acquiring at least one coloration image of the corn kernel, at least one coloration image is acquired by the top coloration imaging device if the corn kernel is in one of the embryo position (Col. 5 lines 14-16), and at least one coloration image is acquired by the bottom coloration imaging device if the corn kernel is in the back position (Col. 5 lines 16-21).
Koehler et al. lacks teaching a method for sorting corn kernels wherein during the step of acquiring at least one coloration image of the corn kernel, at least one coloration image is acquired by the top coloration imaging device if the corn kernel is in one of the tip position and the inclined centered embryo position because the kernels were previously processed to lay flat (Col. 8 lines 55-59).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the step of acquiring at least one coloration image by the top coloration imaging device if the corn kernel is in one of the tip position and the inclined centered embryo position as taught by McDonald, JR. et al. in order to more accurately classify each of the individual kernels regardless of their position with respect to the resting surface.
Regarding claim 13, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein the coloration imaging system comprises at least one pair of lightening (Fig. 2 #142, 154) and imaging assemblies (Fig. 2 #130, 150), each lightening and imaging assembly comprising a multispectral camera (Col. 3 lines 28-30) arranged to acquire a coloration image of the corn kernel at a wavelength and a lightening device configured to lighten the corn kernel (Col. 3 lines 38-42) at the wavelength, and wherein during the step of acquiring at least one coloration image of the corn kernel, in each pair, one of the lightening and imaging assemblies lightens the corn kernel and acquires a coloration image of the corn kernel at a wavelength comprised between 550 nm and 700 nm, preferably between 600 nm and 650 nm, and the other lightening and imaging assembly lightens the corn kernel and acquires a coloration image of the corn kernel at a wavelength comprised between 700 nm and 850 nm, preferably between 720 nm and 780 nm (Col. 3 lines 40-41).

Regarding claim 14, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein the coloration imaging system comprises a plurality of pairs of lightening (Fig. 2 #142, 154) and imaging assemblies (Fig. 2 #130, 150) distributed around the support surface (Fig. 2 #132), and wherein during the step of acquiring at least one coloration image of the corn kernel, at least one of the pairs of lightening and imaging assemblies is selected (Col. 4 lines 10-13).
Regarding claim 15, Koehler et al. (US 8253054) teaches a method for sorting corn kernels of a batch of corn kernels wherein the coloration imaging system comprises at least one laser device arranged to lighten the corn kernel with a laser line (Col. 3 lines 38-39), and at least one camera arranged to acquire a coloration image of the corn kernel (Fig. 2 #130, 150), and wherein during the step of acquiring at least one coloration image of the corn kernel, the corn kernel is lightened with the laser line and at least one coloration image of the corn kernel is acquired (Col. 3 lines 38-39). 
Koehler et al. lacks teaching a method for sorting corn kernels wherein the coloration imaging assembly comprises at least one scatter camera arranged to acquire a scatter coloration image of the corn kernel.
McDonald, JR. et al. (US 2004/0141641) teaches a method for sorting corn kernels wherein the coloration imaging assembly comprises at least one scatter camera (Paragraph 0050 lines 9-10) arranged to acquire a scatter coloration image of the corn kernel (Paragraph 0050 lines 1-7). McDonald, JR. et al. explains that the coloration image is processed where each pixel within the seed boundary provides an intensity ranging between 0-255 after being measured against 16.7 million different colors (Paragraph 0050 lines 4-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include at least one scatter camera arranged to acquire 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        




/MOLLY K DEVINE/               Examiner, Art Unit 3655